     20-M-350 (SCD)          6/29/2020 - 11:00a               Microsoft

                  Kevin Wrona - DHS/HSI/SA



-Digital records for associated account maintained by Microsoft




                                                              Digitally signed by KEVIN
                                                  KEVIN C     C WRONA
                                                              Date: 2020.08.12
                                                  WRONA       15:57:43 -05'00'




                                                  Kevin Wrona - Special Agent




           Case 2:20-mj-00350-SCD Filed 08/12/20 Page 1 of 1 Document 2-1
